       Case 2:20-cv-00452-SPL Document 11 Filed 01/15/21 Page 1 of 3




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-20-00452-PHX-SPL (MHB)
      Elijah Loren Arthur, Sr.,
 9                                            )    No. CR-14-00848-PHX-SPL
                                              )
                       Movant,                )
10                                            )
      v.
11                                            )
                                              )    ORDER
      United States of America,               )
12                                            )
13                     Respondent.            )
                                              )
14                                            )

15         At issue is the Report and Recommendation (Doc. 6) (“R&R”) entered in this matter
16   by Magistrate Judge Michelle H. Burns. Magistrate Judge Burns has recommended that
17   the Motion of Mr. Arthur be denied and dismissed with prejudice in both matters CV-20-
18   00452 and CR-14-00848.
19         The Court has before it, Movant’s Motion to Vacate, Set Aside, or Correct Sentence
20   pursuant to 28 U.S.C. § 2255 (Doc. 1), Response to Movant’s Motion from the
21   Respondents (Doc. 4) and the Movant’s Reply. (Doc. 5) Additionally, the Court is in
22   receipt of the Report and Recommendation of the Magistrate Judge (Doc. 6), Movant’s
23   Objections (Doc. 9) and the Response to the Movant’s Objections from the Respondents
24   (Doc. 10).
25         A district judge “may accept, reject, or modify, in whole or in part, the findings or
26   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
27   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
28   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
       Case 2:20-cv-00452-SPL Document 11 Filed 01/15/21 Page 2 of 3




 1   specific written objections to the findings and recommendations in the R&R. See United
 2   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 3   follows that the Court need not conduct any review of portions to which no specific
 4   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 5   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 6   economy). Further, a party is not entitled as of right to de novo review of evidence or
 7   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 8   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 9   (9th Cir. 2000).
10          The Court has carefully undertaken an extensive review of the sufficiently
11   developed record. The Movant’s objections to the findings and recommendations have
12   been thoroughly considered.
13          After conducting a de novo review of the issues and objections, the Court reaches
14   the same conclusions reached by Judge Burns. This Court finds Judge Burns has correctly
15   concluded that trial counsel was not ineffective in the representation of the Movant.
16   Furthermore, the Court also finds the insufficient evidence claim from the Movant is
17   procedurally defaulted. The R&R will be adopted in full. Accordingly,
18          IT IS ORDERED:
19          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 6) is
20   accepted and adopted by the Court;
21          2.     That the Movant’s Objections (Doc. 9) are overruled;
22          3.     That the Motion to Vacate, Set Aside, or Correct the Sentence pursuant to 28
23   U.S.C. § 2255 (Doc. 1) 20-CV-00452 and related matter 14-CR-00848 are denied and
24   dismissed with prejudice;
25          4.     That a Certificate of Appealability and leave to proceed in forma pauperis
26   on appeal are denied finding that Mr. Arthur has not made a substantial showing of the
27   denial of a Constitutional right; and
28

                                                 2
     Case 2:20-cv-00452-SPL Document 11 Filed 01/15/21 Page 3 of 3




 1       5.    That the Clerk of Court shall enter judgment accordingly and terminate this
 2             action.
 3       Dated this 14th day of January 2021.
 4
 5                                                  Honorable Steven P. Logan
                                                    United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
